DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	This office action is in response to the Arguments and Amendments filed on 28 June 2022.  As directed by applicant, claims 1-3, 5, 8, 10, 12, 13, 15, 16, 18-20, 22, and 25 have been amended; claims 4, 6-7, 21, and 24 have been cancelled and claims 26-30 have been added.  Thus claims 1-3, 5, 8-20, 22-23, and 25-30 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 5, 9-17, 19, 20 and 25-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt (DE102015222797A1; in IDS under “BSH Burghardt GMBH”, English translation attached).

Regarding claim 1,  Burghardt discloses a method for automatically correlating at least one cooktop utensil (2) with at least one cooking zone (9) of an inductive cooktop having a plurality of cooking zones (¶0036, (one or more coils”) which are inductively heated by at least one respective heating coil (¶0040, inductively heating), the method comprising: 
providing the cooktop with a cooktop controller (12 ¶0031, “circuitry and/or the transmitter may be located generally on the cookware and/or within the cookware”) configured to drive the at least one respective heating coil with a correlation signal (¶0060 ;“The hotplate is then controlled by a circuit in the form of cooker electronics 11, specifically via a power controller 12, which energizes the coil 9; ¶0019, “[t]he cooking utensil also has a transmission device which is set up to receive the temperature signal  [correlation signal] processed by the circuit (and possibly other data) and to transmit or forward it wirelessly to the cooking appliance.”); 
providing the at least one cooktop utensil with an induction coil (8) inductively couplable with the at least one respective heating coil (9) of the cooktop and a transmitter unit (¶¶0007,0034, 0035,  “secondary coil arranged in the …bottom of the cooking utensil”);
 supplying the transmitter unit with an operation power (¶0034, “This magnetic field induces a voltage in the secondary coil, which is advantageously arranged in the region of the bottom of the cooking utensil, which voltage can be used to supply the circuitry etc.”) when a voltage is induced by at least one of the at least one respective heating coil into the induction coil of the cooktop utensil that is placed on the cooking zone associated with the at least one heating coil; and
transmitting  (¶0061, ¶0035, “The transformer-based power supply using two coils that are close together has the further advantage that the signal can also be transmitted from the cooking utensil to the cooking appliance (and possibly also in the opposite direction)) by the transmitter unit of the cooktop utensil, by the operating power, a response signal that identifies the cooktop utensil and correlates with the correlation signal induced into the induction coil of the cooktop utensil by at least one of the at least one respective heating coil associated with the cooking zone to a receiver unit of the cooktop controller or of a third device that is in signal communication with the cooktop controller; 
However, Burghardt does not specifically disclose 
“comparing the response signal, in an evaluation unit of the cooktop controller or of the third device, which evaluation unit is connected in signal communication with the receiver unit, to the correlation signal of the at least one respective heating coil of the cooking zone; and 
correlating the identified cooktop utensil with the cooking zone as a function of the comparison”. 
However, Burghardt does teach carrying out automatic pan recognition whereby “the cooking appliance can recognize the hob on which the cookware [was] placed.”(¶0042), and through this it would connect a utensil with a heating zone and “[t]he cooker electronics [would then know] on which hob a piece of cookware with the appropriate circuit is placed.”   It is noted that this is essentially a comparison to see if the utensil and the heating zone are correlatable, given that the claim requires there only need be “one cooktop utensil” and “one cooking zone” (if they are not, then the device “is operated with a power control in normal operation”, ¶0042) .  Moreover, in a further configuration, a utensil could transmit an identification number to the cooking appliance so that “the cooking appliance is able to allocate (“compare” and “correlate”) a cooking utensil to a corresponding hotplate”. (¶0044; “the cooking utensil is set up to transmit an identification number to the cooking appliance…so that the cooking appliance is able to allocate a cooking utensil” ).  Thus, while not explicit, it would have been obvious for one having ordinary skill in the art at the time of the filing to have the device of Burghardt compare the response signal in an evaluation unit and determining which utensil goes with which zone, and then correlating the zone and the utensil, i.e. making sure that they are coupled together to perform the desired heating.Can't load full results
Try again
Retrying...
Retrying...

Regarding claim 2, Burghardt teaches all the limitations of claim 1, as above, but he does not further teach a method wherein the at least one respective heating coil of the cooking zones of the cooktop are driven successively for purposes of automatic correlation, or the at least one respective heating coil of the cooking zones of the cooktop are driven simultaneously for purposes of automatic correlation (¶0042, “If the cooking appliance is switched on, the associated coil ("cooktop coil") is switched on for a short time to supply energy to all cooking positions. Each cooking utensil located on a hotplate is now supplied with energy and can report its existence to the cooking appliance by means of a signal transmission via the transmission device, e.g. B. by means of a transmission of temperature data.”; given the “or” alternative in the claim, just finding this limitation in the art meets the claim.)

Regarding claim 3, Burghardt teaches all the limitations of claim 1, as above, and further teaches a method wherein the correlation signals of the at least one respective heating coil of the individual cooking zones, which are generated by respective driving operations, differ from each other (¶0044, “Another development is that the cooking utensil is set up to transmit an identification number to the cooking appliance by means of the transmission device, in particular if the signal is not transmitted by a transformer, so that the cooking appliance is able to allocate a cooking utensil to a corresponding hotplate.” That is, the specific coils give off specific signals in order that specific utensils respond to that a particular cooking utensil may correspond to a particular zone or heating coil).


Regarding claim 5, Burghardt teaches all the limitations of claim 1, as above, and further teach a method wherein the correlation of the cooktop utensil placed on a particular cooking zone of the plurality of cooking zones with the particular cooking zone is performed in the evaluation unit by way of an overall time lag between a driving of the at least one heating coil associated with the cooking zone with the correlation signal and a reception by the receiver unit of the response signal of the cooktop utensil placed on the cooking zone (Burghardt, it is inherent and necessary that there would be some lag between these functions, since they all have to operate consecutively, and the time from the start to the finish would be the overall lag time; ¶0034-0035).

Regarding claim 9, Burghardt teaches all the limitations of claim 1, as above, and further teaches a method  wherein the response signal contains additional information on an operating setting of the cooktop utensil  and/or an operating parameter of the at least one cooktop utensil and/or an operating state of the at least one cooktop utensil (¶41, “the response signal contains temperature data”).

Regarding claim 10, Burghardt teaches all the limitations of claim 1, as above, and further teaches a method wherein, for purposes of automatic correlation, the at least one respective heating coil of the cooking zones of the cooktop are driven by the cooktop controller as a function of at least one trigger event that is dependent on the cooktop and/or the at least one cooktop utensil and/or the third device (Burghardt, ¶0042, the “trigger” event could be the switching on or the placement of the utensil which then initiates the coupling scheme). 
 
Regarding claim 11, Burghardt teaches all the limitations of claim 10, as above, and further teaches a method wherein the trigger event occurs continuously as a function of at least one predetermined time interval when the cooktop is on, or wherein the trigger event occurs as a function of at least one change in a correlation of the at least one cooktop utensil with at least one of the cooking zones of the plurality of cooking zones (Burghardt, ¶0042, again, the trigger event would be the placement or removal of the pan).  

Regarding claim 12, Burghardt teaches all the limitations of claim 1, as above, and further teaches a method wherein, in a standby mode (If the power is turned on but no utensil that responds is placed on the coil; ¶0045, “If, for example, the cooker electronics detect that there is no more metal on a cooktop or that the level of a received data signal falls below a specified limit value, the heat output is automatically switched off”.), of the inductive cooktop, the heating coil is not driven by the cooktop controller  and, in an operating mode (¶0038, The heat-transferring heating element serves to heat the cooking utensil for heat-treating food contained therein”; this is the basic cooking mode, heat transfer from at least one respective heating coil to utensil) of the inductive cooktop, the heating coil is driven to heat a cooktop utensil (2) with the transmitter unit (7) which cooktop utensil is placed on the cooking zon(¶¶0042, 0044, If the cooking appliance is switched on, the associated coil ("cooktop coil") is switched on for a short time to supply energy to all cooking positions. Each cooking utensil located on a hotplate is now supplied with energy and can report its existence to the cooking appliance by means of a signal transmission via the transmission device, e.g. by means of a transmission of temperature data.) , and the inductive cooktopPage 6 of 12First Preliminary AmendmentU.S. Application No. 16/540,095 Filed September 23, 2019Attorney Docket No. 817178 being switched from the standby mode to the ready mode by a wake-up signal (¶0035, 0044, set up for transmission of energy and for the transmission of data) received by the receiver unit (¶0021, “receiving device” of appliance opposite the “cooking device of the cooking utensil”) of the cooktop controller, and, in the ready mode, the heating coil being driven by the cooktop controller such that, on one hand, the at least one cooktop utensil  is prevented from being effectively heated for a preparation operation and, on an other hand, signal transmission between the transmitter unit and the receiver unit is enabled by the heating coil (¶0042, for this mode, the transmission for heating is not active but the connection between the transmitter and receiver is..)  

Regarding claim 13, Burghardt teaches all the limitations of claim 12, as above, and further teaches a method wherein, in the ready mode, the heating coil is driven by the cooktop controller such that transmission of an operating power from the inductive cooktop to the cooktop utensil placed on the cooking zone associated with a coil is enabled by the heating coil (¶0042, the heating coil energizes the utensil which then connects) .  

Regarding claim 14, Burghardt teaches all the limitations of claim 12, as above, and further teaches a method wherein the wake-up signal (¶0035 these are the signals generated from transmission unit 7) is generated by. actuation of a control element that is provided on the cooktop utensil and is in signal communication with the transmitter unit (¶0042, in signal communication with transmitter 7 and connected to 11, 10; because the limitations are stated in the alternative “and/or”, by this one being met, the art reads on the entire claim),  and/or by-a motion sensor that is mounted on the cooktop utensil and is in signal communication with the transmitter unit, and/or by-actuation of a control element that is provided on the inductive cooktop and is in signal communication with the receiver unit of the cooktop controller, and/or by actuation of a control element that is provided on a third device and is in signal communication with the receiver unit of the cooktop controller. 

Regarding claim 15, Burghardt teaches all the limitations of claim 12, as above, and but does not further a method wherein an electric power with which the cooktop controller drives the heating coil in the ready mode has an average value of less than or equal to 30 W, and/or wherein an electric power with which the cooktop controller drives the heating coil in the ready mode has a pause/power ratio of greater than or equal to 1000:1. However, to correlate, the heating coil is only switched on for a short time, enough to power some electronics to then correlate via a transmitter and receiver (Burghardt, ¶0042).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to use as little power as possible, even less than the 30 W in the claim, in order to power small electronics with a secondary coil, to correlate the utensil to the appliance without undue heating and wasting energy unnecessarily (see Power Chart for Appliance, retrieved from https://www.donrowe.com/usage-chart-a/259.htm, attached,  where it is indicated that it takes less than or equal to 30 Watts to power small electronics, such as a DVD Player, TV satellite dish,  or computer Tablet; that this limitation is in the alternative means that only this needs to be met in order for the art to find obvious the claim)

Regarding claim 16, Burghardt teaches all the limitations of claim 12, as above, and further teaches a method wherein the automatic correlation of at least one cooktop utensil with at Page 7 of 12First Preliminary AmendmentU.S. Application No. 16/540,095 Filed September 23, 2019Attorney Docket No. 817178 least one cooking zone of the inductive cooktop having a plurality of cooking zones which are inductively heated by at least one respective heating coil is performed in the ready mode (¶¶35,42 the correlation mode when the cooktop syncs with the utensil based on data or signals transmitted once the secondary coil was generated).  

Regarding claim 17, Burghardt teaches all the limitations of claim 16, as above, and further teaches a method wherein the inductive cooktop  is automatically switched from the ready mode to the operating mode by the cooktop controller and as a function of the response signal received by receiver unit in the ready mode (¶0039, the cooking appliance can automatically detect whether or not there is a cooking utensil as described above on the hotplate).


Regarding claim 19, Burghardt inductive cooktop comprising: at least one cooking zone (¶0057, several hotplates); and  a cooktop controller (11,12) configured to drive the heating coil in an operating mode of the inductive cooktop to heat a cooktop utensil (2) with a transmitter unit (7; ¶ 0060, “energizes the coil”) , which cooktop utensil is placed on the cooking zone, wherein the cooktop controller is configured such that the inductive cooktop is operable in a standby mode in which driving of the heating coil is disabled (¶0045, “If, for example, the cooker electronics detect that there is no more metal on a cooktop or that the level of a received data signal falls below a specified limit value, the heat output is automatically switched off”), wherein the cooktop controller is configured such that the inductive cooktop is operable in a ready mode, Page 8 of 12First Preliminary AmendmentU.S. Application No. 16/540,095 Filed September 23, 2019Attorney Docket No. 817178 wherein the inductive cooktop is switchable from the standby mode to the ready mode by a wake-up signal (¶0035, 0044, set up for transmission of energy and for the transmission of data received by a receiver unit of the cooktop controller, and wherein, in the ready mode (¶0042, for this mode, the transmission for heating is not active but the connection between the transmitter and receiver is.)  , the heating coil is drivable by the cooktop controller such that, on one hand, the cooktop utensil is prevented from being effectively heated for a preparation operation and that, on an other hand, signal transmission between the transmitter unit  and the receiver unit is enabled by the heating coil (¶0042; heating coil power secondary coil to send transmission but it is not heating.)
wherein the inductive cooktop is automatically switchable from the ready mode to the operating mode by the cooktop controller and as a function of a response signal received by the receiver unit in the ready mode (¶0042, “lf the cooking appliance is switched on, the associated coil (“cooktop call’) is switched on for a short time fo supply energy to all cooking positions. Each cooking utensil located on a hotplate is now supplied with energy and can report its existence to the cooking appliance by means of a signal transmission via the transmission device… The cooker electronics now know on which hob a piece of cookware with the appropriate circuit is placed.).

Regarding claim 20, Burghardt teaches all the limitations of claim 19, as above, and further teaches a system wherein in the ready mode, the heating coil is drivable by the cooktop controller such that transmission of an operating power from the inductive cooktop to the cooktop utensil that is placed on the cooking zone associated with the heating coil is enabled by the heating coil (¶0042; heating coil power secondary coil to send transmission)


Regarding claim 25,  Burghardt teaches all the limitations of claim 26, as above, and further teaches a system wherein the cooktop utensil comprises a cookware item (2); wherein the at least one cooktop utensil has at least one sensor configured to detect a placement event , or configured to detect the placement event and a nature of an underlying surface on which the at least one cooktop utensil has been placed, 
Wherein the cooktop controller (12,11 ) configured to drive the heating coil in an operating mode to heat the at least one cooktop utensil when the at least one cooktop utensil is placed on the at least one cooking zone, 
wherein the cooktop controller is configured such that the inductive cooktop is operable in a standby mode in which driving of the heating coil is disabled (¶0045, “If, for example, the cooker electronics detect that there is no more metal on a cooktop or that the level of a received data signal falls below a specified limit value, the heat output is automatically switched off”), 
wherein the cooktop controller is configured such that the inductive cooktop is operable in a ready mode (¶0042, making the connections between the utensil and hob), 
wherein the inductive cooktop is switchable from the standby mode to the ready mode by a wake-up signal received by a receiver unit of the cooktop controller (¶0042, 0035,” the signal can also be transmitted from the cooking utensil to the cooking appliance (and possibly also in the opposite direction;  lf the cooking appliance is switched on [but not in active mode yet], the associated coil (“cooktop call’) is switched on for a short time to supply energy to all cooking positions. Each cooking utensil located on a hotplate is now supplied with energy and can report its existence to the cooking appliance”), and 
wherein, in the ready mode, the at least one respective heating coil is drivable by the cooktop controller such that the at least one cooktop utensil is prevented from being effectively heated for a preparation operation while signal transmission between the transmitter unit and the receiver unit is enabled by the at least one respective heating coil (¶0042, for this mode, the transmission for heating is not active but the connection between the transmitter and receiver is; since the next limitation is in the alternative “or” or “and/or”  that limitation is met, the claim as a whole is met)  .

Regarding claim 26, Burghardt discloses a system, comprising: 
an inductive cooktop (2), comprising: a plurality of cooking zones (¶0038, “at least one hotplate”; Burghardt, hob 3, ¶0057. hob has several hotplates)) inductively heated (¶0040, inductively heating) by at least one respective heating coil, a cooktop controller (10) configured to drive each at least one respective heating coil with a correlation signal (¶0060, The cooker 1 has a control panel 10 for its operation…the hotplate is then controlled by a circuit in the form of cooker electronics 11, specifically via a power controller iz, which energizes the coil 9 with alternating current), and a receiver unit (in pot electronics 6, ¶0061, Pot electronics can then process …signals received); and 
at least one cooktop utensil (2), comprising: an induction coil inductively couplable with each at least one respective heating coil of the cooktop (¶0034,  the cooking utensil has an electrical supply device in the form of a coil which is designed for transformer coupling to 4 coil of the cooking appliance) , and a transmitter unit (7), wherein 
the transmitter unit is suppliable with an operation power when a voltage is induced into the induction coil by at least one of the at least one respective heating coil upon placement of the at least one cooktop utensil on at least one cooking zone of the plurality of cooking zones associated with the at least one respectively heating coil (¶0034-35, “This magnetic field induces a voltage in the secondary coil, which is advantageously arranged in the region of the bottom of the cooking utensil, which voltage can be used to supply the circuitry etc.”) , Page 7 of 18wherein the transmitter unit, when supplied with the operating power, is configured to transmit a response signal that identifies the at least one cooktop utensil and correlates with a correlation signal induced into the induction coil by the at least one of the at least one respective heating coil (¶¶,0061, 0035 “The transformer-based power supply using two coils that are close together has the further advantage that the signal can also be transmitted from the cooking utensil to the cooking appliance (and possibly also in the opposite direction)).

However, Burghardt does not explicitly teach wherein the response signal is comparable to the correlation signal of the at least one respective heating coil of the at least one cooking zone to generate a comparison, the at least one cooktop utensil being automatically correlatable with the at least one cooking zone as a function of the comparison.  
However, Burghardt does teach carrying out automatic pan recognition whereby “the cooking appliance can recognize the hob on which the cookware [was] placed.”(¶0042), and through this it would connect a utensil with a heating zone and “[t]he cooker electronics [would then know] on which hob a piece of cookware with the appropriate circuit is placed.”  It is noted that this is essentially a comparison to see if the utensil and the heating zone are correlatable, given that the claim requires there only need be “one cooktop utensil” and “one cooking zone” (if they are not, then the device “is operated with a power control in normal operation”, ¶0042) .  Moreover, in a further configuration, a utensil could transmit an identification number to the cooking appliance so that the cooking appliance is able to allocate (”compare” and correlate”) a cooking utensil to a corresponding hotplate (¶¶0043, 0044; “the cooking utensil is set up to transmit an identification number to the cooking appliance…so that the cooking appliance is able to allocate a cooking utensil”).  Thus, while not explicit, it would have been obvious for one having ordinary skill in the art at the time of the filing to have the device of Burghardt evaluate and compare the response signal in an evaluation unit and determine which utensil goes with which zone, and then correlating the zone and the utensil, i.e. making sure that they are coupled together to perform the desired heating.

Regarding claim 27, Burghardt teaches all the limitations of claim 26 and further teaches a system wherein the transmitter unit is configured to transmit the response signal to the cooktop controller or to a third device that is in signal communication with the cooktop controller, and wherein the response signal is compared in an evaluation unit (in cooker electronics 11) of the cooktop controller or of the third device, which evaluation unit is in signal communication with the receiver unit (¶0042;  “data signal received at the receiving device of the cooking appliance (which contains information about the current temperature) is used by the cooker electronics of the cooking appliance to control”, ¶0041;  “the cooker electronics 11 now know on which hob a piece of cookware with the appropriate circuit is placed”, please see rejection of claim 26 for obviousness of “comparison” ¶0044; also, because the “third device” is claimed in the alternative, it does not need to be found for the claims to be rejected).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burghardt (DE102015222797A1; in IDS under “BSH Burghardt GMBH”, English translation attached;) in view of Bowles (U.S. Patent 4,319,109)

Regarding claim 18, Burghardt teaches all the limitations of claim 1, as above, but does not further teach a  method wherein the driving of the heating coil is performed as a function of a placement event detected by a sensor or of an underlying surface on which the at least one cooktop utensil has been placed and which is detected by the sensor,  
and/or
wherein a processing routine for automatically correlating the at least one cooktop utensil with at least one cooking zone of the inductive cooktop  is started as a function of a placement event detected by the sensor or of an underlying surface on which the at least one cooktop utensil has been placed and which is detected by the sensor 
However, Bowles teaches wherein driving of the heating coil is performed as a function of a placement event detected by a sensor (Bowles, Abstract, the sensors 18, 20, and 22 monitor and maintain the drive as a function of the initial placement event and alter the power or even turn it off should the pot get removed)  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Burghardt with the teaching of Bowles to monitor the placement of the utensil, in conjunction with, of course correlating the pot and the appliance so there would be a so there would be further way of better controlling the hob, and its placement and power to it, say, if the utensil was correlated to the appliance, but, for whatever reason, not sitting well on the hob in just quite the proper position and this would be a further safety feature.


Allowable Subject Matter
Claim 8 (which depends on claim 29), 22,23, 28-30 are allowable.

Response to Arguments
Claims 22-23 were previously indicated as allowable except for the objections.  These have been remedied and are withdrawn.  (Although the claims are short, having the detection sensor in the cooktop utensil is not obvious over the prior art).
Claims 28-30 incorporate the allowable subject matter of claims 4, 6, and 7 but are written in independent form.
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that Burghardt does not disclose  “transmitting, by the transmitter unit of the cooktop utensil, by the operating power, a response signal that identifies the cooktop utensil and correlates with the correlation signal induced into the induction coil of the cooktop utensil by the at least one of the at least one respective heating coil associated with the cooking zone to a receiver unit of the cooktop controller or of a third device that is in signal communication with the cooktop controller" of claim 1,  "wherein the transmitter unit, when supplied with the operating power, is configured to transmit a response signal that identifies the at least one cooktop utensil and correlates with a correlation signal induced into the induction coil by the at least one of the at least one respective heating coil" of claim 26 , and "wherein the inductive cooktop is automatically switchable from the ready mode to the operating mode by the cooktop controller and as a function of a response signal, identifying the cooktop utensil, received by the receiver unit in the ready mode" of claim 19 (Remarks, p. 14).
Specifically, how or with which technical means or process steps the identification of an assignment of an individual pan to a specific cooking area is effected and that it cannot be inferred- either from those portions of Burghardt or elsewhere- that a response signal in Burghardt somehow correlates with an induced correlation signal” (p. 19).  However, this induction signal is explicitly stated in ¶¶0034, 0035 (“This magnetic field induces a voltage in the secondary coil, which is advantageously arranged in the region of ihe bottom of the cooking utensil, which voltage can be used to supply the circuitry etc. of the cooking utensil.”)  The “identification” is certainly when the controller recognizes the signal from the pot electronics (¶¶0041,0042).  Further, it is noted in the rejections above, for each of the claims, respectively, how the “modes” of the utensil work.  It is noted that the device moves from “ready mode to “operating mode” with the correlation of the signal and the identified utensil (¶0044).
Applicant also argues that Burghardt does not teach “comparing the response signal ... to the correlation signal of the at least one respective heating coil of the cooking zone; and correlating the identified cooktop utensil with the cooking zone as a function of the comparison." Similarly, new independent claim 26 recites "wherein the response signal is comparable to the correlation signal of the at least one respective heating coil of the at least one cooking zone to generate a comparison, the at least one cooktop utensil being automatically correlatable with the at least one cooking zone as a function of the comparison." (Remarks, p. 15)
However, while Examiner agrees that Burghardt does not explicitly state a comparison, a comparison is obvious because it would be required to ascertain that the pan and the utensil are correlatable.  As is fleshed out in the rejections, above, the claims only require that one pan be correltable to a heating zone, thus, a simple “comparison” of whether the pot electronics and the cooker electronics are correlatable via the response signal (the temperature measurement), and thus the “evaluation unit” would be within the cooker electronics that respond to the signal of the pot.  As well, Burghardt, ¶0044, describes the transmission of an identification number to the cooking appliance to the cooker electronics, this “allocation” implies an obvious comparison to determine the proper utensil. 
If this response indicates that there is some sort of inherency in the rejection, and that the rejected claims should be rejected under 35 U.S.C. 102, rather than 35 U.S.C. 103, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (See, final agency petition decision 11/6/2013 in SN 1204903). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see previously filed PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761